Citation Nr: 1640610	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-14 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center at the Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1956 to June 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the VA Pension Management Center (PMC) at the Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in October 2009 as a result of chronic obstructive pulmonary disease (COPD), asbestosis, and smoking. 

2.  At the time of the Veteran's death, service connection had not been established for any disorders.  

3.  The Veteran's COPD and asbestos are not related to his military service.

4.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310 (West 2014); 38 C.F.R. § 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  Service connection was not in effect for any disorders prior to the Veteran's death.

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while a veteran is still alive.  38 U.S.C.A. § 1310.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records show that he was treated for pneumonia in June 1956 and for influenza in July 1957.  An October 1957 examination, as well as the Veteran's May 1960 separation examination, reveals normal lungs and chest.  Chest X-rays were negative on both examinations.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a deckhand.  His personnel records do not show any exposure to asbestos.  His records show that he was stationed on board the U.S.S. Dixie.  The appellant's representative asserts that on warships such as the U.S.S. Dixie, built prior to the 1970s, asbestos was used in engine, boiler, and navigation rooms; sleeping quarters; and mess halls.  

The Veteran's post-service treatment records show a diagnosis of lung cancer in 1999.  The report of a chest computed tomography (CT) in May 1999 does not include any notation or findings of asbestosis.  Similarly, a June 1999 lung scan also did not include any notation or findings of asbestosis.  A June 1999 record reveals that the Veteran had a history of COPD.  A March 2003 record reveals that the Veteran's past medical history included asbestos exposure; details of such exposure were not provided.  The record shows that a CT scan of the chest in September 2002 was negative.  None of the Veteran's treatment records include any opinions relating COPD to his military service.  There are also no medical records showing a diagnosis of asbestosis.

The Veteran's October 2009 death certificate shows that he died as a result of COPD, asbestosis, and smoking.  In her November 2009 claim, the appellant reported that the Veteran was exposed to asbestos while serving on board a ship from 1956 to 1960.  

A VA medical opinion was obtained in February 2013.  The examiner reported the Veteran's treatment for pneumonia in service.  The examiner noted that the Veteran died secondary to complications of COPD.  The examiner opined that per review of records in the claims file, the Veteran had a history of smoking, which was more likely the reason for the development of COPD.  The examiner reported that there was no evidence within the medical record or literature that episodes of pneumonia of which the Veteran experienced over 50 years previously would result in the development of COPD.  The examiner reported that the Veteran had had a right pneumonectomy for lung cancer in 1999, with multiple recurrent problems after that time.  The examiner concluded that based on these facts, the Veteran's development of COPD was "less likely than not" secondary to lung infections diagnosed and treated while on active duty.

The appellant submitted a medical opinion from S. H., M.D. dated in April 2013.  Dr. H. reported that the Veteran was a patient that was seen for many years prior to his death.  Dr. H. reported that the Veteran was a smoker, but also had a history of asbestos exposure while in service, which might have contributed to his lung cancer.

 Based on a review of the evidence, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  While the Veteran's death certificate shows that he died of COPD, asbestosis, and smoking, the evidence does not show that COPD and asbestosis are related to his military service.  

Initially, as regards the Veteran's smoking, Congress has by statute prohibited the grant of service connection for a disability simply due to the use of tobacco products during active service.  Regarding smoking, a veteran may not be service connected for a disability solely on the basis of his use of tobacco during service.  See 38 U.S.C.A. § 1103 (a) (West 2014); 38 C.F.R. § 3.300 (2015).  Consequently, to the extent that the Veteran's smoking caused his death, the Board need not address whether such is related to the his military service as service connection for the cause of his death due to smoking is prohibited.  

As for the COPD and asbestosis reported on the death certificate, the Veteran was separated from service in June 1960, and the earliest documentation of COPD was after his service in 1999.  With the exception of pneumonia, there is no evidence of any other event, injury, or disease to his lungs.  The Veteran's May 1960 separation examination revealed normal lungs and chest, without any respiratory complaints.  Chest X-rays at that time were negative.  Although a 2003 record shows that the Veteran's past medical history included exposure to asbestos, a confirmed diagnosis of asbestosis is not shown in his treatment records.  The only diagnosis of asbestosis is the Veteran's death certificate in 2009.  CT scans in 1999 and 2002, as well as a lung scan in 1999, all failed to note asbestosis.  

The evidence does not support a nexus between the Veteran's COPD and/or the reported asbestosis and his military service.  The February 2013 VA examiner opined that the Veteran's COPD was not related to his service, to include the inservice episode of pneumonia.  As the examiner reviewed the Veteran's records, and provided a well-reasoned rationale, the Board accords that opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  No medical professional has provided any opinion relating the Veteran's COPD to his military service.

The Board acknowledges the 2013 opinion from Dr. H.  However, such opinion does not support a finding of service connection for the cause of the Veteran's death.  While Dr. H.'s opinion indicates that the Veteran's lung cancer might have been related to the reported asbestos exposure, the Veteran's death certificate does not show that he died as a result of lung cancer.  The Veteran's treatment records show that he was treated for lung cancer in 1999; he died ten years later in 2009 with the death certificate showing COPD, asbestosis, and smoking as causes, not lung cancer.  Moreover, even if the Veteran's lung cancer did contributed to his death, Dr. H.'s opinion is speculative as it shows that the reported asbestos exposure "might" have contributed to the Veteran's lung cancer.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Dr. H. provided no rationale for his opinion.  Additionally, the evidence does not indicate that the Veteran was in fact exposed to asbestos is service.  

Prior to his death, the Veteran filed no claims seeking service connection for any respiratory disorder resulting from asbestos exposure.  The only evidence of record pertaining to the Veteran's alleged exposure is the appellant's claim asserting that the Veteran was exposed by being on a ship during service, as well as the representative's report that asbestos was used in various locations on board ships built prior to the 1970s.  However, the Veteran's service personnel and service treatment records do not confirm any such exposure.  Consequently, to the extent that Dr. H.'s opinion relates asbestos exposure as a contributing cause of lung cancer, without confirmation of such exposure during service, this opinion again lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  

Although lay statements are competent evidence to provide opinions on some medical issues as to the specific issue in this case, the etiology of COPD and asbestosis falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435(2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant's own assertions as to the etiology of COPD and asbestosis are not sufficient evidence to provide an etiology of the Veteran's COPD and asbestosis.

Without probative evidence of an association between COPD and asbestosis and the Veteran's active duty, service connection for the cause of the Veteran's death is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


